UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4327
JOERG EICHELBERGER,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
              Benson E. Legg, Chief District Judge.
                             (CR-00-25)

                      Submitted: January 16, 2003

                      Decided: February 6, 2003

       Before LUTTIG and MICHAEL, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

G. Arthur Robbins, CHESAPEAKE MERIDIAN, Annapolis, Mary-
land, for Appellant. Thomas M. DiBiagio, United States Attorney,
Martin J. Clarke, Assistant United States Attorney, Baltimore, Mary-
land, for Appellee.
2                   UNITED STATES v. EICHELBERGER
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Joerg Eichelberger was convicted by a jury of laundering monetary
instruments, in violation of 18 U.S.C. § 1956(a)(3)(A), (B) (2000),
and was subsequently sentenced to thirty-three months’ imprison-
ment. On appeal, Eichelberger argues that (1) the evidence was insuf-
ficient to establish beyond a reasonable doubt that he knew that the
laundered money was proceeds from drug trafficking, and (2) the dis-
trict court erred in applying a four-level enhancement at sentencing,
pursuant to U.S. Sentencing Guidelines Manual §§ 2S1.1(a)(2),
2B1.1(b)(1)(C) (2001), for jointly undertaking to launder more than
$10,000. We affirm.

   First, we address Eichelberger’s contention that there was insuffi-
cient evidence from which the jury could conclude that he believed
that the money represented the proceeds of drug trafficking. This
court must affirm Eichelberger’s jury conviction if there is substantial
evidence, when viewed in the light most favorable to the Government,
to support the jury’s verdict. Glasser v. United States, 315 U.S. 60,
80 (1942). In determining whether the evidence is substantial, this
court views the evidence in the light most favorable to the Govern-
ment and inquires whether there is evidence sufficient to support a
finding of guilt beyond a reasonable doubt. United States v. Burgos,
94 F.3d 849, 862 (4th Cir. 1996) (en banc). In evaluating the suffi-
ciency of the evidence, the court does not review witness credibility
and assumes the jury resolved all contradictions in the evidence in the
Government’s favor. United States v. Romer, 148 F.3d 359, 364 (4th
Cir. 1998). The jury, not the reviewing court, weighs the credibility
of the evidence and resolves any conflicts in the evidence presented,
and if the evidence supports different reasonable interpretations, the
jury decides which to believe. United States v. Murphy, 35 F.3d 143,
148 (4th Cir. 1994). We conclude that sufficient evidence supports the
jury’s verdict that Eichelberger believed that the money in question
was the proceeds of drug trafficking.
                    UNITED STATES v. EICHELBERGER                       3
   Second, Eichelberger argues that the district court erred in apply-
ing, pursuant to USSG §§ 2S1.1(a)(2), 2B1.1(b)(1)(C), a four-level
upward adjustment to his base offense level on the ground that he and
John Anderson jointly undertook to launder more than $10,000. In
reviewing a district court’s application of the sentencing guidelines,
this court reviews factual determinations for clear error, legal ques-
tions de novo, and mixed questions of law and fact are reviewed
under a standard that gives due deference to the district court. United
States v. Nale, 101 F.3d 1000, 1003 (4th Cir. 1996). After reviewing
the materials presented to this court, we find that the district court did
not err in concluding that Eichelberger jointly undertook to launder
more than $10,000 under USSG §§ 2S1.1(a)(2), 2B1.1(b)(1)(C).

   Accordingly, we affirm Eichelberger’s conviction and sentence.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                             AFFIRMED